PER CURIAM.
[1,2] After an opinion had been filed in the above-entitled cause, indicating affirmance and reversal of portions of the judgment below,1 the defendant in error filed a petition for a rehearing, maintaining for the first time that under the Act of March 3, 1887, 24 Stat. 505, known as the Tucker Act, as amended by the Judiciary Act of 1891 (26 Stat. 826), and section 24, paragraph 20, and section 297, paragraph 7, of the Judicial Code of March 3, 1911, 36 Stat. 1087 (Comp. St. §§ 991, 1274), this court is without jurisdiction to issue and entertain this writ of error. The contention is based on the ground that judgments of District Courts rendered in actions brought under the cited statutes are reviewable directly and exclusively by the Supreme Court of the United States. Chase v. United States, 155 U. S. 489, 15 Sup. Ct. 174, 39 L. Ed. 234; Reid v. United States, 211 U. S. 529, 29 Sup. Ct. 171, 53 L. Ed. 313; Fritch v. United States, 248 U. S. 458, 39 Sup. Ct. 158, 63 L. Ed. 359. Being persuaded to this view, we allowed the petition. At the hearing the plaintiff in error conceded that, under the cited statutes, the court is without jurisdiction, but urged that, instead of dismissing the case for want of jurisdiction, it should be transferred to the Supreme Court of the United States, in accordance with the Act of September 14, 1922, 42 Stat. 837 (section *387238a of the Judicial Code). Heitler v. United States, 260 U. S. 438, 43 Sup. Ct. 185, 67 L. Ed. 338; Pothier v. Rodman, 261 U. S. 307, 43 Sup. Ct. 374, 67 L. Ed. 410.
Being of the same opinion, we vacate the order previously made, and direct that by an order properly drawn the case be transferred' to the Supreme Court of the United States.

 Stricken from record by order of court.